Title: To Thomas Jefferson from William Stephens Smith, 15 October 1787
From: Smith, William Stephens
To: Jefferson, Thomas



Dr. Sir
London October 15–1787.

Permit me to introduce the Bearer Dr. Walker a young Gentleman from Virginia.—Nothing new has transpired since my last of the 8th. inst.—Amsterdam I have no doubt has surrendered, as letters from there of the 9th. say, that 2 deputies were sent to the Princess, to know what terms she finally required, and authorized to give assurances of the disposition in the people to comply with her wishes in every respect. Sic transit Gloria mundi. From the stern brow of the British Bull and the continuance of warlike preparations, I am lead to suppose, they do not think, france will quietly submit to sink beneath the horizon of political notice; that she is fallen from a respectable station, is true, and that nothing but the development of some great project, or immediate active exertions can reinstate her, must, even by her friends be acknowledged.
We are in daily expectation of hearing further from our Country, relative to the establishment of the fœderal Government, and I shall loose no time, in making communications to you, of what I may obtain on that head.
I am Dr. Sir, with great regard your most Obliged Humble Servant,

W. S. Smith

